DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020, 01/04/2021 and 04/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10, 22-28, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (U.S. Publication 20140167762) in view of Sato (JP2014166306A).
Regarding claim 1, Sugiyama teaches an apparatus for producing magnetic field gradients (see fig. 1 (1)[0052] the coil device can also be applied to a gradient magnetic field coil for use in an electron spin resonance apparatus)comprising: a first planar electromagnet coil set configured to produce a first magnetic field gradient with respect to a first axis (see fig. 1 (via 2)); a second planar electromagnet coil set configured to produce a second magnetic field gradient with respect to a second axis (see fig. 1 (via  3)) that is orthogonal to the first axis (see fig. 1 (coil 2 and coil 3) [0057] The X-coil 2 and the Y-coil 3 are disposed so that the straight part of the X-coil piece 2a and the X-coil piece 2b are orthogonal to the straight parts of the Y-coil piece 3a and the Y-coil piece 3b) a third planar electromagnet coil set configured to produce a third magnetic field gradient with respect to a third axis that is orthogonal to the first and second axes (see fig. 1 (via  4) coil 4 is in z plane) , the first, second, and third planar electromagnet coil sets vertically arranged with respect to the third axis (see (fig. 1(coils are vertically arranged)); and 
Sugiyama does not explicitly teach a controller configured to selectively provide power at least a portion of each localization magnetic field gradient having a monotonically-varying magnetic field magnitude along a respective axis.
However Sato in a relevant art teaching a magnetic field control unit to excite the coil array by a current to generate magnetic field teaches a controller (see fig. 1 (20)) configured to selectively provide power at least a portion of each localization magnetic field gradient having a monotonically-varying magnetic field magnitude along a respective axis (see [0023] The magnetic field control unit 20 is localized in a part of the coil array 3 by passing a current I through one or two coils selected from the plurality of rectangular coils 30 and 40 included in 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Sato in Sugiyama to gain the advantage of controlled excitation of any coil system to improve the detection and system quality.                         


    PNG
    media_image1.png
    777
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    314
    media_image2.png
    Greyscale
                                
Sugiyama as modified teach the instant invention above;
Regarding claim 2, 28, Sugiyama as modified further teaches wherein the first planar electromagnet coil set , the second planar electromagnet coil set , and the third planar electromagnet coil set are stacked (see fig. 1 (coils 2-4 are stacked)).
Sugiyama as modified teach the instant invention above;
Regarding claim 3, Sugiyama as modified further teaches wherein the first planar electromagnet coil set includes a clockwise spiral winding and a counterclockwise spiral winding that are disposed adjacent to each other (see fig. 1, 9 (coils 2-4) see coil windings 23, 33a,b, 27, 37a,b [0058]).
Sugiyama as modified teach the instant invention above;
Regarding claim 4, Sugiyama as modified further teaches wherein the clockwise spiral winding and the counterclockwise spiral winding are each formed by a respective wire (see fig. 1, 9 (coils 2-4) see coil windings 23, 33a,b, 27, 37a,b [0058]).
Sugiyama as modified teach the instant invention above;
Regarding claim 5, Sugiyama as modified further teaches the clockwise spiral winding and the counterclockwise spiral winding are each elongated in a direction parallel to the second axis, the clockwise spiral winding and the counterclockwise spiral winding each have an axis of symmetry that is parallel to the first axis, and the axis of symmetry of the clockwise spiral winding is aligned with the axis of symmetry of the counterclockwise spiral winding (see fig. 1, 9 (coils 2-4) see coil windings 23, 33a,b, 27, 37a,b [0058]).
Sugiyama as modified teach the instant invention above;
Regarding claim 8, Sugiyama as modified further teaches the clockwise spiral winding is a first clockwise spiral winding, the counterclockwise spiral winding is a first counterclockwise spiral winding, and the second planar electromagnet coil set includes a second clockwise spiral winding and a second counterclockwise spiral winding that are disposed adjacent to each other (see fig. 1, 9 (coils 2-4) see coil windings 23, 33a,b, 27, 37a,b [0058]).
Sugiyama as modified teach the instant invention above;
Regarding claim 9, Sugiyama as modified further teaches wherein the first clockwise spiral winding, the second clockwise spiral winding, the first counterclockwise spiral winding, and the second counterclockwise spiral winding are each formed by a respective wire (see fig. 1, 9 (coils 2-4) see coil windings 23, 33a,b, 27, 37a,b [0055, 58, 95]).
Sugiyama as modified teach the instant invention above;
Regarding claim 10, Sugiyama as modified further teaches the first clockwise spiral winding and the first counterclockwise spiral winding are each elongated in a direction parallel to the second axis, the first clockwise spiral winding and the first counterclockwise spiral winding each have an axis of symmetry that is parallel to the first axis, the axis of symmetry of the first clockwise spiral winding is aligned with the axis of symmetry of the first counterclockwise spiral winding, the second clockwise spiral winding and the second counterclockwise spiral winding are each elongated in a direction parallel to the first axis, the second clockwise spiral winding and the second counterclockwise spiral winding each have an axis of symmetry that is parallel to the second axis, and the axis of symmetry of the second clockwise spiral winding is aligned with the axis of symmetry of the second counterclockwise spiral winding (see fig. 1, 9 (coils 2-4) see coil windings 23, 33a,b, 27, 37a,b [0055, 58, 95, 108 and 120]).
Regarding claim 22, the method recited is intrinsic to the apparatus recited in claim 1, as disclosed by Sugiyama (U.S. Publication 20140167762) in view of Sato (JP2014166306A) as the recited method steps will be performed during the normal operation of the apparatus, as discussed above with regard to claim 1

Sugiyama as modified teach the instant invention above;
Regarding claim 23, Sugiyama as modified further teaches wherein forming the first planar electromagnet coil set comprises (fig. 4 (2a)): forming a first clockwise spiral winding with a first wire (fig. 4 (24a)), the first clockwise spiral winding having an axis of symmetry that is parallel to the first axis (see fig. 4 w.r.t. x axis); forming a first counterclockwise spiral winding with a second wire (fig. 4 (27b)), the first counterclockwise spiral winding having an axis of symmetry that is parallel to the first axis; placing the first clockwise spiral winding adjacent to the first counterclockwise spiral winding; and aligning the axis of symmetry of the first clockwise spiral winding with the axis of symmetry of the first counterclockwise spiral winding (fig. 4 (27b)).
Sugiyama as modified teach the instant invention above;
Regarding claim 24, Sugiyama as modified further teaches wherein forming the second planar electromagnet coil set (see fig. 13 (3))comprises: forming a second clockwise spiral winding with a third wire, the second clockwise spiral winding having an axis of symmetry that is parallel to a second axis that is orthogonal to the first axis (see fig. 13 (37a) w.r.t (27a)); forming a second counterclockwise spiral winding with a fourth wire, the second counterclockwise spiral winding having an axis of symmetry that is parallel to the second axis; placing the second clockwise spiral winding adjacent to the second counterclockwise spiral winding; and aligning the axis of symmetry of the second clockwise spiral winding with the axis of symmetry of the second counterclockwise spiral winding (see fig. 13 (37b)).
Sugiyama as modified teach the instant invention above;
Regarding claim 25, Sugiyama as modified further teaches wherein forming the third planar electromagnet coil set (see fig. 13 (4)) comprises forming a spiral winding with a fifth wire in a shape of an annulus, the spiral winding having an axis of symmetry that is parallel to a third axis that is orthogonal to the first and second axes (see fig. 13 (44)).

    PNG
    media_image3.png
    627
    489
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    764
    586
    media_image4.png
    Greyscale

Sugiyama as modified teach the instant invention above;
Regarding claim 26, Sugiyama as modified further teaches elongating the first clockwise spiral winding and the first counterclockwise spiral winding in a direction parallel to the second axis (see fig. 13 (27a,b)).
Sugiyama as modified teach the instant invention above;
Regarding claim 27, Sugiyama as modified further teaches elongating the second clockwise spiral winding and the second counterclockwise spiral winding in a direction parallel to the first axis (see fig. 13 (37a,b)).
Sugiyama as modified teach the instant invention above;
Regarding claim 28, Sugiyama as modified further teaches vertically stacking the first planar electromagnet coil set, the second planar electromagnet coil set, and the third planar electromagnet coil set (see fig. 13 (2-4)).
Regarding claim 41, the structure recited is intrinsic to the apparatus recited in claim 1, as disclosed by Sugiyama (U.S. Publication 20140167762) in view of Sato (JP2014166306A) as the recited structure will be used during the normal operation, as discussed above with regard to claim 1 above additionally Sato teaches X, Y and Z axis magnetic sensors (57, 58 and 59) respectively measuring three axis X,Y,Z field perpendicular to each other [0026, ], also an antenna 50 for magnetic field measurements transmission [0025], of a body (2), a position detection unit 24 to detected position of body based on magnetic field measurements via sensors and antenna, and memory 14 for storage (see [00 23,38, 0039] he magnetic field control unit 20 sequentially flows a predetermined current I to each of the rectangular coils of the coils 30 and 40 included in the coil array 3, and the measurement value acquisition unit 21 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Sato in Sugiyama to gain the advantage of controlled excitation of any coil system to improve the detection and system quality.                         
Sugiyama teach the instant invention above except:
Regarding claim 42, Sugiyama does not explicitly teach wherein the non-volatile memory includes a look-up table that includes a plurality of measurements of the first, second, and third magnetic fields at known three-dimensional positions
However Sato in a relevant art teaching a magnetic field control unit to excite the coil array by a current to generate magnetic field teaches wherein the non-volatile memory includes a look-up table that includes a plurality of measurements of the first, second, and third magnetic fields at known three-dimensional positions (see [0022-0023]stored and access through non-volatile memory, The photographed image recording unit 13 records the photographed image acquired by the photographed image acquisition unit 12 in a non-volatile storage unit 14 composed of a memory).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Sato in Sugiyama to gain the advantage of controlled excitation of any coil system to improve the detection and system quality.                         

Regarding claim 43, the method recited is intrinsic to the apparatus recited in claim 41, as disclosed by Sugiyama (U.S. Publication 20140167762) in view of Sato (JP2014166306A) as the recited method steps will be performed during the normal operation of the apparatus, as discussed above with regard to claim 41
Allowable Subject Matter
3.	Claims 33-40 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method of producing magnetic field gradients,.., with the controller, providing electrical power simultaneously only to (a) and (c) at a first time; with the controller, providing electrical power simultaneously only to (b) and (c) at a second time that is different than the first time; and with the controller, providing electrical power only to (c) at a third time that is different than the first and second times”, as required by claim 33.
Claims 34-40 are in condition for allowance, as being dependent on a rejected base claim.
5.	Claim 6, 11, 16 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Re-claim 6, the first planar electromagnet coil set has a width that is parallel to the first axis, and a ratio of (a) the at least a portion of the localization magnetic field gradient that has the monotonically-varying magnetic field magnitude along the first axis to (b) the width of the first planar electromagnet coil set is within a range of about 1:2 to about 3:4.
Re-claim 11, the first planar electromagnet coil set has a width that is parallel to the first axis, the second planar electromagnet coil set has a length that is parallel to the second axis, a ratio of (a) the at least a portion of the localization magnetic field gradient that has the monotonically-varying magnetic field magnitude along the first axis to (b) the width of the first planar electromagnet coil set is greater than or equal to about 1:2, and a ratio of (c) the at least a portion of the localization magnetic field gradient that has the monotonically-varying magnetic field magnitude along the second axis to (d) the length of the second planar electromagnet coil set is less than or equal to about 1:2.
Re-claim 16, wherein the controller is configured to provide power simultaneously to only the first and third planar electromagnet coil sets to thereby produce a first localization magnetic field gradient with respect to the first axis.
Re-claim 29, configuring the controller with a first setting that provides power to only the first planar electromagnet coil set and the third planar electromagnet coil set to produce a first localization magnetic field gradient with respect to the first axis, at least a portion of the first localization magnetic field gradient having a monotonically-varying magnetic field magnitude along the first axis.
	Claims 7, 12-15, 17-21, 30-32 and 38-39 are also object over the prior art because of their dependencies.


Examiner Notes
7. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawano (U.S. Publication 20110009697) discloses A guiding system includes a capsule-type apparatus and a position controlling apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858